Citation Nr: 0931374	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer, status/post sub-total gastrectomy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
cervical spine disorder, diagnosed as osteoarthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
December 1954.

This matter is on appeal from the San Juan, the Commonwealth 
of Puerto Rico Department of Veterans Affairs (VA) Regional 
Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Duodenal ulcer, status/post sub-total gastrectomy, is not 
manifested by moderate postgastrectomy syndrome, diarrhea, or 
weight loss.

2.  Recurrent major depression with anxiety and a generalized 
anxiety disorder are related to service.

3.  An August 2002 RO decision denied the Veteran's claim to 
reopen a claim for service connection for a cervical spine 
disorder, including myositis and arthritis.

4.  Additional evidence submitted since the August 2002 RO 
decision, including a March 2007 opinion of a private 
neurologist, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

5.  A cervical spine disorder, diagnosed as osteoarthritis of 
the cervical spine, status/post laminectomy, is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer, status/post sub-total gastrectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Codes 
(DCs) 7305-7308 (2008).

2.  An acquired psychiatric disorder, diagnosed as recurrent 
major depression with anxiety and a generalized anxiety 
disorder, were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

3.  The August 2002 RO decision, which denied a claim for 
service connection for a cervical spine disorder, including 
myositis and arthritis, is final.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2008).

4.  New and material evidence having been presented to reopen 
a claim for entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).

5.  A cervical spine disorder, diagnosed as osteoarthritis of 
the cervical spine, status/post laminectomy, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For increased rating claims, disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

For service connection claims, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Duodenal Ulcer, Status/Post Sub-Total 
Gastrectomy

The Veteran underwent a subtotal gastrectomy in 1959 for 
treatment of a duodenal ulcer.  That disability has been 
rated 20 percent disabling since 1960.  It is currently rated 
under DCs 7305-7308 as duodenal ulcer rated as 
postgastrectomy syndrome.  38 C.F.R. § 4.27 (2008).  To meet 
the criteria for the next higher, 40 percent schedular rating 
under DC 7308, the symptoms must result in moderate 
impairment with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  

After reviewing the totality of the pertinent evidence, the 
weight of competent evidence does not support a finding of 
moderate impairment with characteristic circulatory symptoms 
after meals with diarrhea and weight loss.  Specifically, the 
Veteran testified in 2007 and reported during his March 2007 
VA examination that he had diarrhea, sometimes for as long as 
a week, which alternated with constipation.  

However, the VA treatment records dated since his claim for 
increase was filed in 2005 reveal only one complaint of 
diarrhea in March 2006.  Otherwise, he reported heartburn but 
denied more significant symptoms such as vomiting and melena.  
See VA treatment record dated in September 2005.  In November 
2005, he specifically denied problems with bowel function.  
He reported during a 2003 VA examination that diarrhea, 
nausea, and vomiting were rare.

Regardless, the 40 percent criteria require both diarrhea and 
weight loss for moderate impairment.  While the Veteran's 
weight has fluctuated during the appeal, he has not lost 
significant weight in recent years.  The evidence shows that 
his weight has remained relatively consistent throughout the 
appeal, and he has been consistently described as "well 
nourished" in the medical records.  

As examples, he weighed 151 pounds in September 2005, 153 
pounds in February 2006, 155 pounds in May 2006, and over 146 
pounds in January 2007.  This evidence generally reflects a 
steady weight, and all weight change occurred gradually and 
included both gain and loss over the period of time on 
appeal.   

The Board notes that the October 2007 VA stomach examination 
report noted that the Veteran "has losted [sic] 
approximately 40 pounds."  While this may be true over the 
course of many years, as his weight was recorded at an all-
time high of 197 pounds over 13 years ago in 1996, his weight 
has been fairly consistent for many years.  

Significantly, his weight following his 1959 gastrointestinal 
surgery was 160 pounds and he gradually gained weight in the 
years that followed to reach 197 pounds in 1996.  However, 
for at least the last 7 years, before the current appeal 
began in 2005, his weight has been 165 or below.  

Thus, although the Veteran's weight has fluctuated somewhat, 
the deviation in weight loss during the appeal and for 
several years prior to that, has been less than 10 percent.  
Overall, his disability does not more nearly approximate the 
criteria for a 40 percent rating.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating in this case.  Significantly, relevant VA 
treatment records reflect that his gastrointestinal problems 
did not worsen over the course of the appeal.  Simply put, 
there is no basis for the assignment of a higher schedular 
evaluation, to include additional "staged ratings" for any 
portion of the claim's pendency.  See, e.g., Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the Veteran's statements that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's service-connected gastrointestinal disability-
has been provided by the medical personnel who have examined 
him during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings directly address the criteria under which this 
disability is evaluated.  

In this regard, the Board finds that the objective medical 
evidence and the VA treatment records are more probative than 
the symptoms the Veteran reported during his VA examination 
and his personal hearing.  As such, the Board finds these 
records to be more probative than the Veteran's subjective 
evidence of complaints of increased symptomatology.  See 
Cartright, 2 Vet. App. at 25.  In sum, after a careful review 
of the evidence of record, the Board finds that the benefit 
of the doubt rule is not applicable and the appeal is denied.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.

The Board has considered whether the Veteran's 
gastrointestinal disorder claim should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that he has been hospitalized for 
gastrointestinal problems in recent years, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  

Service Connection for an Acquired Psychiatric Disorder

With respect to his psychiatric disorder, the Veteran claims 
that service connection is warranted because he is diagnosed 
with depression, which he attributes to his service-connected 
gastrointestinal disorder.  However, as the evidence supports 
a claim for service connection for a psychiatric disorder on 
a direct basis, the Board will not address the secondary 
service connection claim.

Service treatment records reveal that the Veteran was 
assessed with anxiety in March 1954, with "nervous pains" 
in August 1954, and with depression in August 1954.  In 
November 1954, he again complained of pain.  No organic 
disease was found, and the examiner believed the problem was 
functional and would improve when the Veteran returned to his 
home in Puerto Rico.

Post-service medical evidence includes a 1988 psychiatric 
examination with a history of multiple VA psychiatric 
hospitalizations and ongoing psychiatric treatment.  The 
diagnosis was major depression with psychotic features.  
Additional post-service medical evidence includes VA and 
private psychiatric assessments which diagnose depression and 
anxiety, with diagnoses including recurrent depressive 
disorder, NOS [not otherwise specified], recurrent major 
depression with anxiety and generalized anxiety disorder, and 
depressive disorder with psychotic features.  

In addition to the documented post-service treatment records, 
the evidence includes testimony from the Veteran and his 
sister, as well as written statements from his sister, 
asserting continuity of symptoms.  

In support of his claim, the Veteran submitted an August 2006 
opinion from a private psychiatrist, which provides 
sufficient evidence of link between his current psychiatric 
disability and service.  The private physician diagnosed 
recurrent major depression with anxiety and generalized 
anxiety disorder.  

Specifically, he noted that the Veteran reported no 
psychiatric illness prior to service and noted that the 
records showed that the Veteran "started suffering from 
anxiety and depression while he served in the Army."  He 
opined that "[t]he anxiety that [the Veteran] developed 
during his service has affected him thru out his life to the 
point that has disabled him."  He noted in his report that 
his opinion was based on an interview with the Veteran and a 
review of records, including service treatment records 
provided by the Veteran. 

The evidence weighing against a nexus between current 
psychiatric disability and service includes a November 2005 
VA examination report which found "no evidence in the file 
that [the Veteran] was depressed during [service]; that he 
was gainfully employed after service, and that he started 
psychiatric treatment 20 years ago, in 1985.  

The Board finds this opinion to have little probative value 
as it provides an inaccurate representation of the facts:  
the opinion reports that there is no evidence of depression 
in service; however, the service treatment records clearly 
show a diagnosis of depression in an August 1954 service 
treatment record.  

An October 2006 VA examination report concluded that his 
diagnosed depressive disorder was not related to his military 
service.  That report acknowledged reports of anxiety and 
sleeping problems in service but seemed to find this evidence 
less probative as "[t]his was not based on any formal 
psychiatric evaluation." 

For these reasons, the Board finds that the evidence is at 
least in equipoise on the question of whether the Veteran's 
current psychiatric disability was incurred in service.  He 
has repeatedly asserted that his anxiety and depression began 
in service, and his service records corroborate that account.  
Further, the private psychiatrist who performed his own 
examination and reviewed the service treatment records 
supports the claim in that he identified a relationship 
between the Veteran's current psychiatric disability and 
service.  

Applying the benefit of the doubt rule, the Board concludes 
that recurrent major depression with anxiety and generalized 
anxiety disorder were incurred in service.  Accordingly, 
service connection is warranted.

Claim for Cervical Spine Disorder

In March 1996, the RO denied a claim for service connection 
for traumatic cervical myositis and osteoarthritis.  That 
rating found that no permanent residual disability of the 
neck was shown at the time of separation from service, and 
cervical arthritis was not manifested to a compensable degree 
within one year of the Veteran's discharge from service.  

At that time, service treatment records were available for 
review, as were VA treatment records showing complaints from 
1986 of long-standing neck pain that the Veteran attributed 
to neck trauma while boxing, and a 1988 VA examination which 
diagnosed arthritis of the cervical spine by X-ray.  The 
record also included a May 1995 medical opinion from a 
private physician, who opined that the Veteran had cervical 
myositis secondary to trauma during a boxing episode in 
service.  

The Veteran was notified of the March 1996 rating decision by 
letter dated that same month.  He did not appeal this 
decision within one year of being notified, and it is final.

In August 2002, the RO denied a claim to reopen the claim for 
service connection for a cervical spine disorder because the 
new evidence did not show a connection between his current 
cervical spine disability and service.  Evidence received 
since the 1996 rating decision included VA treatment records 
which attributed upper extremity numbness to cervical 
stenosis secondary to degenerative joint disease.  He did not 
appeal.

In May 2005, the Veteran filed a claim to reopen his claim 
for service connection for a neck disorder.  In the November 
2005 rating decision currently on appeal, the RO found that 
new and material evidence had not been submitted.  "New" 
evidence is that which has not been previously submitted and 
"material" evidence is that which is related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2008).  

The Board has reviewed the Veteran's claim within the 
confines of the aforementioned legal guidelines.  The new 
evidence added to the record since the August 2002 denial 
includes post-service VA and private treatment records which 
show treatment for neck problems, including complaints of 
upper extremity numbness.  The record also shows that he 
underwent a cervical decompressive laminectomy, in April 
2005.  

Additional evidence also includes the sworn testimony of the 
Veteran and his sister, a graduate nurse.  His sister 
testified that he first complained of pain in his neck while 
on leave in December 1954 and that he continued to complain 
of neck pain over the years.  New evidence also included a 
September 1978 statement from a private physician, which 
noted that the Veteran had severe neck pain since receiving a 
hard blow to the back of the neck while boxing in service.  

The physician noted that the Veteran reported that 
osteoarthritic changes were noted in a 1967 X-ray.  The new 
evidence also included a March 2007 written statement from 
another private physician, who opined that the Veteran's 
cervical arthritis was due to his boxing in service.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the Veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when it last adjudicated the Veteran's claim in 
August 2002.  The "new" evidence is also "material," 
inasmuch as it includes a second medical opinion which tends 
to show that the Veteran's cervical spine disorder was a 
result of an event in service.  New and material evidence 
having been submitted, the Veteran is entitled to have his 
cervical spine claim considered de novo.

The Veteran contends that service connection for 
osteoarthritis of the neck is warranted because he was hit in 
the back of the neck by someone who was wearing a boxing 
glove in service and he has experienced pain since that time.  

The Veteran testified during a September 2007 hearing that he 
boxed in service and that after practice one day he was hit 
in the back of the neck by a fellow soldier who was still 
wearing his boxing gloves.  He testified that he fell to the 
ground, that he went to sick call and was given some pain 
medication, and that he has had neck pain ever since.  

The evidence includes testimony as well as a sworn written 
statement from the Veteran's sister, a graduate nurse, 
asserting continuity of symptoms since service.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service treatment records reflect that the Veteran was 
treated in service in August 1954 for complaints of neck pain 
and "[n]o injury."  X-rays of the cervical spine were 
negative, and he was diagnosed with myositis.  His separation 
examination was silent for neck problems.  

Next, post-service evidence includes a 1978 written statement 
from a private physician , who reported that the Veteran had 
had severe neck pain since 1954 after sustaining a boxing hit 
to the nape of the neck.  He also reported that the Veteran 
was evaluated in November 1967 by VA and was told he had 
arthritis in the neck.  A March 1980 evaluation by a private 
neurologist noted that the Veteran had neck pain since 1954 
and that he had been told that he had arthritis.  

VA and private treatment records dated from 1986 to the 
present consistently note that the Veteran had neck pain 
since an in-service boxing event.  Muscle spasm and 
tenderness was noted on examination in 1986, and a 1987 X-ray 
showed moderate spondylosis.  A 1988 VA examination which 
diagnosed arthritis of the cervical spine by X-ray, and in 
2005 the Veteran underwent a cervical decompressive 
laminectomy. 

Two medical opinions support his claim and provide a nexus 
between his in-service neck injury while boxing and his post-
service cervical spine disorder:  (1) the private physician's 
May 1995 medical opinion that the Veteran had cervical 
myositis secondary to trauma during a boxing episode in 
service; and (2) a second private physician's March 2007 
written statement which opined that the Veteran's cervical 
arthritis was due to his boxing in service.  

With respect to medical nexus, there is no evidence weighing 
against the claim, although the record lacks medical 
treatment records for many years after service.  For these 
reasons, the Board finds that the evidence is at least in 
equipoise on the question of whether the Veteran's cervical 
arthritis was incurred in service.  

He has repeatedly and consistently asserted that he had neck 
pain beginning after a specific incident in service, and his 
service records report that he sought treatment for neck pain 
at least once.  Further, the private medical opinions 
supports the claim in that they identified a relationship 
between the Veteran's current cervical spine disorder and 
service.  

Applying the benefit of the doubt rule, the Board concludes 
that a cervical spine disorder was incurred in service.  
Accordingly, service connection is warranted.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, with regard to the claims for a psychiatric 
disorder and cervical spine disorder (including the new and 
material component), the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that there was any error with respect to either the 
duty to notify or the duty to assist, such error was harmless 
and need not be further considered.  

With respect to the claim for an increased rating, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.   

The Board acknowledges that the VCAA letter sent to the 
Veteran in August 2005 do not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  However, he was 
provided with a curative notice in April 2008.  In addition, 
the claim was readjudicated in a July 2008 supplemental 
statement of the case.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  
Next, specific VA examinations were undertaken in 2003 and 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer, status/post sub-total gastrectomy is denied.

Service connection for an acquired psychiatric disorder, 
diagnosed as recurrent major depression with anxiety and a 
generalized anxiety disorder, is granted. 

New and material evidence having been submitted, the 
application to reopen the claim for entitlement to service 
connection for a cervical spine disorder, diagnosed as 
osteoarthritis of the cervical spine, is granted.

Service connection for a cervical spine disorder, diagnosed 
as osteoarthritis of the cervical spine is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


